DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/15/2022, 7/21/2021 and 5/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Park et al (US 20130242228).

Regarding Claim 1, Park teaches a display device (abstract; figs. 1 and 2) comprising:

a substrate (fig. 2, 110 or 210);

a color conversion layer disposed on the substrate and comprising a first wavelength conversion layer configured to receive a light of a first wavelength range and to convert the light of the first wavelength range into a light of a second wavelength range (fig. 2, 230R; ¶[0088], line 1-3, The red color filter 230R may include red quantum dot (QD) particles 230RQD, and converts light having a wavelength supplied by the blue light source 510 into red), and 
a second wavelength conversion layer configured to receive the light of the first wavelength range and to convert the light of the first wavelength range into a light of a third wavelength range (fig. 2, 230G; ¶[0089], line 1-4, the green color filter 230G may include green quantum dot (QD) particles 230GQD and converts light having a wavelength supplied by the blue light source 510 into green);

 a filter disposed on the color conversion layer and configured to transmit the light of the first wavelength range and to reflect the light of the second wavelength range and the light of the third wavelength range (fig. 2, 232; ¶[0094], line 1-13, a blue light transmitting layer 232; The blue light transmitting layer 232 may be formed by alternately laminating at least two layers having different refractive indexes, and transmits only the blue wavelength band and blocks other wavelength bands. The light of the blocked wavelength band is reflected and thus a light recycle may be performed);

a transmissive layer disposed on the filter and configured to transmit the light of the first wavelength range (fig. 2, 230T; ¶[0090], line 1-8, the transparent color filter 230T includes scattering particles 235 which do not convert a wavelength of light having a wavelength supplied by the blue light source 510 but merely changes the direction of light); and

a planarization layer disposed on the transmissive layer (fig. 2, 250).

Regarding Claim 2, Park teaches the display device according to claim 1, wherein the transmissive layer comprises a sub-transmissive layer disposed between the first wavelength conversion layer and the second wavelength conversion layer (fig. 2, 230R, 230G, 230T).

Regarding Claim 3, Park teaches the display device according to claim 1, wherein the first wavelength conversion layer and the second wavelength conversion layer comprise quantum dots (fig. 2, 230R, 230G; ¶[0088], line 1-3, The red color filter 230R may include red quantum dot (QD) particles 230RQD, and converts light having a wavelength supplied by the blue light source 510 into red; ¶[0089], line 1-4, the green color filter 230G may include green quantum dot (QD) particles 230GQD and converts light having a wavelength supplied by the blue light source 510 into green).

Regarding Claim 4, Park teaches the display device according to claim 1, wherein the light of the first wavelength 2 range is blue light, the light of the second wavelength range is red light, and the light of the third wavelength range is green light (¶[0087], line 1-7, a red color filter 230R is formed in a red pixel, a green color filter 230G is formed in a green pixel, and a transparent color filter 230T is formed in a blue pixel). 

Regarding Claim 5, Park teaches the display device according to claim 1, wherein the planarization layer comprises a first surface facing the substrate and a second surface opposed to the first surface of the planarization layer (fig. 2, 250), and 

wherein variations in heights along the second surface of the planarization layer range from about 0 to about 40 nm (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the range from about 0 to about 40 nm, for a purpose of a wide viewing angle for display (¶[0006], line 1-5)).

Regarding Claim 6, Park teaches the display device of claim 1, further comprising a polarizing layer disposed on the planarization layer, wherein the polarizing layer includes a wire grid polarizer (fig. 2, 21; fig. 35, 21-1, 21-2).

Regarding Claim 7, Park teaches a method for manufacturing a display device (abstract; figs. 1 and 2), comprising the steps 

preparing a substrate (fig. 2, 110 or 210) having a first wavelength conversion layer configured to receive a light of a first wavelength range and configured to convert the light of the first wavelength range into a light of a second wavelength range (fig. 2, 230R; ¶[0088], line 1-3, The red color filter 230R may include red quantum dot (QD) particles 230RQD, and converts light having a wavelength supplied by the blue light source 510 into red), and 
a second wavelength conversion layer configured to receive the light of the first wavelength range and configured to convert the light of the first wavelength range into a light of a third wavelength range (fig. 2, 230G; ¶[0089], line 1-4, the green color filter 230G may include green quantum dot (QD) particles 230GQD and converts light having a wavelength supplied by the blue light source 510 into green);

forming a filter on the first and second wavelength conversion layers, the filter being configured to transmit the light of the first wavelength range and to reflect the light of the second wavelength range and the light of the third wavelength range (fig. 2, 232; ¶[0094], line 1-13, a blue light transmitting layer 232; The blue light transmitting layer 232 may be formed by alternately laminating at least two layers having different refractive indexes, and transmits only the blue wavelength band and blocks other wavelength bands. The light of the blocked wavelength band is reflected and thus a light recycle may be performed);

forming a transmissive layer on the filter, the transmissive layer being configured to transmit the light of the first wavelength range (fig. 2, 230T; ¶[0090], line 1-8, the transparent color filter 230T includes scattering particles 235 which do not convert a wavelength of light having a wavelength supplied by the blue light source 510 but merely changes the direction of light); and 

forming a planarization layer on the transmissive layer (fig. 2, 250), 

wherein the transmissive layer comprises a sub-transmissive layer disposed between the first wavelength conversion layer and the second wavelength conversion layer (fig. 2, 230R, 230G, 230T).

Regarding Claim 8, Park teaches the method according to claim 7, wherein the light of the first wavelength range is blue light, the light of the second wavelength range is red light, and the light of the third wavelength range is green light (¶[0087], line 1-7, a red color filter 230R is formed in a red pixel, a green color filter 230G is formed in a green pixel, and a transparent color filter 230T is formed in a blue pixel).

Regarding Claim 9, Park teaches the method according to claim 7, wherein the step of forming a planarization layer on the transmissive layer comprises forming a first surface on a substrate and a second surface opposed to the first surface (fig. 2, 250); 

wherein variation in heights along the second surface ranges 4 from about 0 to about 40 nm (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the range from about 0 to about 40 nm, for a purpose of a wide viewing angle for display (¶[0006], line 1-5)).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872